DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Preliminary amendment received on 04/19/2021 has been acknowledged. Claim(s) 2-11 has/have been amended. Claims 1-11 are now pending and have been considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ellipse” of claims 6, 8, and 10 and the “polygon” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-11, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 1, at line 3, the recitation “the upper part” renders the claim indefinite because it lacks antecedent basis.
As per claim 1, at line 5, the recitation “the at least two” renders the claim indefinite because it is unclear as to what is being referred to.
As per claim 1, at line 7, the recitation “the screw” renders the claim indefinite because it lacks antecedent basis.
As per claim 1, at line 8, the recitation “the anchoring element” renders the claim indefinite because it lacks antecedent basis.
As per claim 1, at line 8, the recitation “the head seat” renders the claim indefinite because it lacks antecedent basis.
As per claim 1, at line 9, the recitation “the fastening element” renders the claim indefinite because it lacks antecedent basis.
As per claim 2, at lines 2-4, the recitation “it” renders the claim indefinite because it is unclear as to what “it” is referring to.
As per claim 11, at line 2, the recitation “the socket head” renders the claim indefinite because it lacks antecedent basis.
As per claim 11, at line 4, the recitation “said fixed element” renders the claim indefinite because it lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 9, and 11, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bardelli et al. (U.S. Patent No. 9,499,998).
As per claim 1, Bardelli et al. teaches a ground anchor (abstract) having a head (at 6) and anchoring elements (11) in the form of pipes or rods (figure 14), characterized in that in the anchor head with a polygon or an ellipse cross-section (polygon cross-section; figure 14) the upper part is open or closed (open; figure 14) with at least one opening having a head socket (central portion at 6), contains at least two anchoring elements (43) in the form of pipes or rods (rods; figure 14) passing through at least two at an angle to the vertical axis of the anchor head (figure 14) and anchoring element guides (7) fixed to the anchor head (figure 14) where the anchoring element guides have a hole or holes (openings in 7 through which anchoring elements 43 extend) for blocking the anchoring element (figure 14) and the anchor head has a hole or holes (slots in 6 [not labeled]) for locking the fastening element with self-tapping screws (it is understood that the slots are capable of locking the fastening element with self-tapping screws).  
As per claim 2, Bardelli et al. teaches two guides of the anchoring element and two anchoring elements (figure 14).  
As per claim 3, Bardelli et al. teaches three guides of the anchoring element and three anchoring elements (figure 14).  
As per claim 5, Bardelli et al. teaches the cross-section of the head socket is in the shape of a polygon (figure 14).  
As per claim 7, Bardelli et al. teaches the cross-section of the guides of the anchoring element is in the shape of a polygon (figure 14).  
As per claim 9, Bardelli et al. teaches the cross-section of the anchoring element is in the shape of a polygon (figure 14).  
As per claim 11, Bardelli et al. teaches the head socket is an element for height adjustment on which is mounted an adapter for attaching said fixed element (it is understood that the head is capable of functioning as an element for height adjustment, via the slots [not labeled]) on which is mounted an adapter (5).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, 8, and 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardelli et al. (U.S. Patent No. 9,499,998).
As per claim 4, Bardelli et al. fails to disclose four guides of the anchoring element and four anchoring elements. However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the apparatus to have a duplicate guide and anchoring element to make four guides of the anchoring element and four anchoring elements, since such a modification would have only involved a mere duplication of a component. Absent any persuasive evidence that a particular configuration of the claimed duplicate part is significant, a duplicate part is generally recognized as being within the level of ordinary skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art to have a duplicate guide and anchoring element to make four guides of the anchoring element and four anchoring elements, in order to provide additional support to the anchorage for a stronger hold in  the ground.
As per claim 6, Bardelli et al. fails to disclose the cross-section of the head socket is in the shape of an ellipse.  
	However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape of the cross-section of the head socket in the shape of an ellipse, since such a modification would have only involved a mere change in the shape of a component. Absent any persuasive evidence that a particular configuration of the claimed shape is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is also common knowledge to choose a shape that has a desired aesthetic or durability and flexibility etc. for the application and intended use of that element. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the cross-section of the head socket in the shape of an ellipse, in order to provide a pleasing appearance for the desired aesthetic.
As per claim 8, Bardelli et al. fails to disclose the cross-section of the guides of the anchoring element is in the shape of an ellipse.  
However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape of the cross-section of the guides of the anchoring element in the shape of an ellipse, since such a modification would have only involved a mere change in the shape of a component. Absent any persuasive evidence that a particular configuration of the claimed shape is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is also common knowledge to choose a shape that has a desired aesthetic or durability and flexibility etc. for the application and intended use of that element. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the cross-section of the guides of the anchoring element in the shape of an ellipse, in order to provide a pleasing appearance for the desired aesthetic.
As per claim 10, Bardelli et al. fails to disclose the cross-section of the anchoring element is in the shape of an ellipse.  
However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape of the cross-section of the anchoring element in the shape of an ellipse, since such a modification would have only involved a mere change in the shape of a component. Absent any persuasive evidence that a particular configuration of the claimed shape is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is also common knowledge to choose a shape that has a desired aesthetic or durability and flexibility etc. for the application and intended use of that element. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the cross-section of the anchoring element in the shape of an ellipse, in order to provide a pleasing appearance for the desired aesthetic.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to ground anchors in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635